Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 06/08/2020. 
Claims 1-18 are pending.
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “An access point in an access point set, the access point set including a control access point and a member access point, etc.; and first frames sent by different access points in the access point set, etc.”. It is not quite clear whether said different access points refer to one or more of the recited access 
Dependent claims 2-6 fail to cure the identified deficiencies, and are therefore rejected for the same reason.
 Further, dependent claim 2   is indefinite because it is unclear how the access point, when acting as a control access point, allocates a first parameter to itself. Further, it’s unclear whether the member access point merely receives said first parameter or is allocated with said first parameter.
Furthermore, claim 6 is unclear because the parameter request frame is assumed to be received by the access point, which could be the control access point as recited in the base claim 2, from the member access point, and therefore it is unclear how the request frame “instructs the member access point to associate with the control access point”.

3.	Claims 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 7 and 13 are indefinite because it’s unclear how the station sends a service request to the access point from which it has received a first frame having a sending address that is common to all access points in the set. In other words, how the station discern the access point while all access points are sending similar first fames each having the same common sending address? 
Further, the meaning of the feature “… the specified antenna identifier is an antenna identifier included in a first frame that is in the at least one first frame and that meets a preset condition” unclear rendering the claims further indefinite.
Dependent claims 8-12 and 14-18 fail to cure the identified deficiencies in the base claim 7, and are therefore rejected for the same reason.
Further, claims 12 and 18 are indefinite because it is unclear how a service response, received from the access point “instructs the access point to provide a communication service for the station”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim 1, 7-9, 11-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cudak, et al. (US 2015/0201368 A1), hereinafter (“Cudak”), in view of AKKARAKARAN, et al. (US 2018/0227900 A1), hereinafter (“AKKARAKARAN”).
	Cudak is provided in the IDS filed 07/31/2020.

Claim 1
Cudak discloses an access point in an access point set, the access point set including a control access point and a member access point (par. 0025, a set of co-operating access points or a "cluster" of access points is deployed to cover a millimeter wave sized cell (e.g. 100 meter radius) which are chosen to overcome the propagation limitations typical of millimeter wave bands such as shadowing and body loss. These access points will have steerable antenna arrays providing a high directivity gain and a corresponding narrow beam width. Each cluster comprises a grouping of one or more access points with interspersed but over-lapping coverage areas; fig.2 and par. 0042, In FIG. 2 access points 20, 21 and 22, or other network nodes, are adapted for 
the access point comprising: a processing unit (fig.2 and par. 0043, The access point 20 includes processing means, etc.), and may also comprise communicating means such as a transmitter TX 20D and a receiver RX 20E for bidirectional wireless communications with the user device 24 via one or more antennas 20F, etc., the access point 20 incorporates a cluster/beacon functions 20G which is coupled to at least the DP 20A, the MEM 20B and the PROG 20C of the access point 20, etc.), and configured to generate a first frame; and a communications unit, configured to send the first frame to a station (par. 0077-0078, a beacon wave form is broadcast by each access point in the millimeter wave cluster. The broadcasting of the beacons from the access points may occur at the same time or may be staggered at different times for each access point, etc., a simulcast beacon waveform using unique signature can be sent at a low frequency rate and/or can be a low power signal from the access points. The subscriber station is configured to use the beacon(s) to detect a presence or the cluster and/or access point(s) of the cluster, etc.; also see fig. 4 and associated text in par. 0102), 
wherein the first frame comprises includes a sending address [and an antenna identifier], and an antenna corresponding to the antenna identifier is used when the access point sends the first frame, and first frames sent by different access points in the as to an antenna corresponding to an antenna identifier is used when the access point sends the first frame).
Cudak does not clearly disclose the first frame/beacon include an antenna or a beam identifier. However, said feature appears to be implicit or at least obvious is view of the teachings of Cudak, and further in view of AKKARAKARAN. In particular, Cudak discloses: Referring to FIG. 6, a Message Sequence Diagram illustrates four sets of beamforming weights per Access Point (red (R), green (G), blue (B), yellow (Y)). In practice, there may be many more sets of weights (e.g., 75). Although depicted as sequential, neighboring access points can step through their antenna weights simultaneously. In accordance with the embodiments, neighboring access points can coordinate their beams so they do not overlap by changing the order of beamforming weights (green, yellow, blue red), using different weights (purple, turquoise, magenta, orange), or by combination subscriber station location, access point location and beamforming direction. A subscriber station will detect the beacon when the weights provide sufficient link margin (i.e., when the beacon points toward the subscriber station or towards a favorable reflection). It is noted that not all directions will be detectable by the subscriber station given the nature of the millimeter wave propagation. Though multiple directions should be detectable the subscriber will need to identify the best one (e.g., by choosing the one with the highest received power), etc. See Cudak, fig. 6 and par. 0081. That is, the UE identifies a particular beam and report back information thereof, and therefore may receive some type of beam identifier of the beam used in transmitting said first frame in order to report the feedback information related to said beam.
Further, in the same field of endeavor, AKKARAKARAN, discloses a base station may transmit a short-page message using beam-sweeping techniques (e.g., transmit over a plurality of beams in multiple directions), etc., the UE, upon detecting that it is the intended recipient of the short-page message, may identify the receiving beam during the beam-sweeping process that offers the greatest signal quality (e.g., low signal-to-noise ratio, transmission power, etc.) and provide such information in a short page response (e.g., feedback) to the base station, etc., the short-page response from the UE may identify the received signal/beam quality information to allow the base station to make an informed decision in selecting a beam that provides the best signal quality between the base station and the UE (or the group of UEs). In some aspects, the signal/beam quality information may include information such as strength of the received beam among the 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the beacon message and/or the corresponding response message of Cudak by expressly including a beam identifier for the beam therein, as taught by AKKARAKARAN, so as to provide the user equipment with a more efficient and accurate means for identifying several received beams and to provide efficient and accurate feedback thereof, and thereby enable determination of the best beam(s) for further communication to/from the user equipment as suggested by  AKKARAKARAN above.

Claim 7
Cudak discloses a communication method comprising:
receiving, by a station, at least one first frame sent by an access point in an access point set, wherein the first frame includes a sending address [and an antenna identifier of the first frame], an antenna corresponding to the antenna identifier is used when the access point sends the first frame, first frames sent by different access points in the access point set include the same sending address, and the sending address comprises which includes an identifier of the control access point or an identifier of the access point set (par. 0046, The user device 24 includes its own processing means such as at least one data processor (DP) 24A, storing means such as at least one computer-readable memory (MEM) 24B storing at least one computer program (PROG) 24C, and may also comprise communicating means such as a transmitter TX 24D and a receiver RX 24E and a modem 24H for bidirectional wireless communications with devices 20, 21, 22 and 24 as detailed above via its antennas 24; fig.5A and par. 0103, at step 50 access points a, b, and c of a cluster each simulcast their own beacon waveforms to user equipment X, subscriber station or other device. The subscriber Station will detect the simulcast beacon and use it to identify the presence of the cluster. In accordance with the exemplary embodiments, the simulcast beacons from the access points a, b, and c may be broadcast in a message which identifies the cluster; also see fig.6 and par. 0081, neighboring access points can step through their antenna weights simultaneously. In accordance with the embodiments, neighboring access points can coordinate their beams so they do not overlap by changing the order of beamforming weights (green, yellow, blue red), using different weights (purple, turquoise, magenta, orange), or by combination subscriber station location, access point location and beamforming direction, as to an antenna corresponding to an antenna identifier is used when the access point sends the first frame); and

Cudak does not clearly disclose “wherein the service request frame includes a specified antenna identifier used by the access point that is capable of providing a communication service for the station, and the specified antenna identifier is an antenna identifier included in a first frame that is in the at least one first frame and that meets a preset condition. 
However, said feature appears to be implicit or at least obvious is view of the teachings of Cudak, and further in view of AKKARAKARAN. In particular, Cudak discloses: Referring to FIG. 6, a Message Sequence Diagram illustrates four sets of beamforming weights per Access Point (red (R), green (G), blue (B), yellow (Y)). In practice, there may be many more sets of weights (e.g., 75). Although depicted as sequential, neighboring access points can step through their antenna weights simultaneously. In accordance with the embodiments, neighboring access points can coordinate their beams so they do not overlap by changing the order of beamforming weights (green, yellow, blue red), using different weights (purple, turquoise, magenta, orange), or by combination subscriber station location, access point location and beamforming direction. A subscriber station will detect the beacon when the weights provide sufficient link margin (i.e., when the beacon points toward the subscriber station or towards a favorable reflection). It is noted that not all directions will be detectable by the subscriber station given the nature of the millimeter wave propagation. Though multiple directions should be detectable the subscriber will need to identify the best one (e.g., by choosing the one with the highest received power), etc. See Cudak, fig. 6 and par. 0081. That is, the UE identifies a particular beam and report back information thereof, and therefore may receive some type of beam identifier of the beam used in transmitting said first frame in order to report the feedback information related to said beam.
Further, in the same field of endeavor, AKKARAKARAN, discloses a base station may transmit a short-page message using beam-sweeping techniques (e.g., transmit over a plurality of beams in multiple directions), etc., the UE, upon detecting that it is the intended recipient of the short-page message, may identify the receiving beam during the beam-sweeping process that offers the greatest signal quality (e.g., low signal-to-noise ratio, transmission power, etc.) and provide such information in a short page response (e.g., feedback) to the base station, etc., the short-page response from the UE may identify the received signal/beam quality information to allow the base station to make an informed decision in selecting a beam that provides the best signal quality between the base station and the UE (or the group of UEs). In some aspects, the signal/beam quality information may include information such as strength of the received beam among the 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the beacon message and/or the corresponding response message of Cudak by expressly including a beam identifier for the beam therein, as taught by AKKARAKARAN, so as to provide the user equipment with a more efficient and accurate means for identifying several received beams and to provide efficient and accurate feedback thereof, and thereby enable determination of the best beam(s) for further communication to/from the user equipment as suggested by  AKKARAKARAN above.

Claim 8
 [The method according to claim 7, wherein the first frame that is in the at least one first frame and that meets the preset condition comprises: 


Claim 9
Cudak as modified [T]he method according to claim 7, wherein the method further comprises: sending, by the station, a second association request frame, wherein the second association request frame is used by the station to request to associate with the access point set; and receiving, by the station, a third parameter sent by an access point in the access point set, wherein the third parameter comprises includes a station identifier allocated to the station. (Cudak, par. 0118, It is noted that unicast in this context means that the system information would be directed to insure reception by the requesting user here the access point responses to said requests from the subscriber station must include the subscriber station identifier).

Claim 11
Cudak as modified implicitly teaches [T]he method according to claim 9, wherein the third parameter further comprises a security key allocated to the station (Cudak, par. 0118, Then, once the system information is received by the subscriber station, it may proceed with further aspects of the access protocol such as a random access channel (RACH) as shown at step 56, UL grants at step 58, and radio resource control signaling (RRC) connect requests at step 60, here the random access response/processes implicitly comprises a security key change or update, based on security key received from the source or target base stations. See, for example, LEE, et al. (US 2018/0227109 A1), par. 0054, PCell can only be changed with handover procedure (i.e. with security key change and RACH procedure).




Cudak as modified further teaches [T]he method according to claim 7, wherein the method further comprises: receiving, by the station, a service response frame sent by the access point in the access point set, wherein the service response frame is used to instruct the access point to provide a communication service for the station. (Cudak, par. 0118, Then, once the system information is received by the subscriber station, it may proceed with further aspects of the access protocol such as a random access channel (RACH) as shown at step 56, UL grants at step 58, and radio resource control signaling (RRC) connect requests at step 60).

Claim 13
The claim represent the station recited in and performing the method recited in claim 7. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 7 above. Cudak further discloses a user device comprising a transceiver and processor. See Cudak, par. 0046, The user device 24 includes its own processing means such as at least one data processor (DP) 24A, storing means such as at least one computer-readable memory (MEM) 24B storing at least one computer program (PROG) 24C, and may also comprise communicating means such as a transmitter TX 24D and a receiver RX 24E and a modem 24H for bidirectional wireless communications with devices 20, 21, 22 and 24 as detailed above via its antennas 24, etc.




The claim is rejected using the same grounds and motivation used for rejecting claim 8 above.

Claim 15
The claim is rejected using the same grounds and motivation used for rejecting claim 9 above.

Claim 17
The claim is rejected using the same grounds and motivation used for rejecting claim 11 above.

Claim 18
The claim is rejected using the same grounds and motivation used for rejecting claim 12 above.

5.	Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cudak in view of AKKARAKARAN, and further in view of SUN, et al. (US 2017/0302349 A1), hereinafter (“SUN”).
SUN is provided in the IDS filed 07/31/2020.




Cudak in view of AKKARAKARAN does not expressly discloses [T]he method according to claim 9, wherein a value range of the station identifier includes an association identifier (AID) that belongs to [1, 254], and/or an AID that is greater than 255, wherein the AID is an integer.
However, SUN discloses: an addressing field format for the short SSW frame format in 11ay. The addressing field format 68 is illustrated in FIG. 7, and specifies using the 8 bit receiver address association ID (RA AID) adjacent to the 8 bit transmitter address association ID (TA AID). The addressing field format 68 can be used to fill the 16 bit addressing field 66 of the short SSW frame format 65 proposed in Document IEEE 802.11-16/0416-01-00., etc., under 11ad, the AP's AID was set to zero. The STA's AID was assigned by the AP, and could be communicated from the AP to the STA (e.g. during the process of association). The STA AID could be communicated via a capability information element during BTI, for instance. An example capability information element 70 is presented in FIG. 8A. The example capability information element 70 can be seen to have an association ID (AID) field 72 totaling 16 bits. This association ID field 72 was intended for use as an A-STA AID field. Only the 8 LSBs 74 of the 16 bit AID field 72 were used to this end, the 8 MSBs 76 were reserved for EDMG, and set to zero. In some alternate scenarios it is possible to communicate the STA AID in an operation information element (fig.7 and pars. 0019-0021). SUN further discloses: The AP can be instructed to assign a fixed AID to itself. For instance, in 11ad, the following rules can govern the assignment of association IDs by the AP: [0122] 1-254 are assigned to STAs 14, 14'; [0123] 0 is assigned to the AP 12; [0124] 255 is assigned to broadcast address (pars. 
Therefore, it would have been obvious to one of ordinary sills in the art before the effective filing date of the present patent application to use the already known and proven associating identifiers (AID) to uniquely identify access points and/or users’ devices in the access point cluster of Cudak in view of AKKARAKARAN, so as to deal with the false positive probability (likelihood of collision) in the context of an overlapping basic service set (OBSS) environment and/or to influence decoding efficiency, as suggested by SUN. See SUN, pars. 1-18; 0109 and 0120).

Claim 16
The claim is rejected using the same grounds and motivation used for rejecting claim 10 above.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure: 
Boccardi, et al. (US 2015/0023278 A1). See abstract: apparatus for controlling transmission points (TP) in a mobile communication system, where the apparatus is operable to control transmission points in a mobile communication system, and to form a cluster of transmission points comprising multiple transmission points, the transmission points of the cluster using a common reference signal. Also see par. 0036: a given TP can be dynamically allowed to be associated to different TP sets and can be accordingly Embodiments may redefine the pilot structure in a way that the UE may not distinguish between the different TPs. In other words, the means for dynamically allocating can be operable to provide an identification to the cluster of transmission points such that the transmission points of the cluster appear with the same identification to the mobile transceiver. In some embodiments, the cell as the elementary processing unit may be dropped and replaced by a Transmission Point Cluster (TPC), i.e. the set of TPs jointly serving a user or a set of users. Further see fig.2 and associated text
Therefore, the disclosure of Boccardi, et al. may also be combined with AKKARAKARAN, using the same motivation, and thereby reads at least on all the independent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/           Primary Examiner, Art Unit 2641